Title: From George Washington to Major General Philemon Dickinson, 23 October 1777
From: Washington, George
To: Dickinson, Philemon



Dr Sir
Camp near White Marsh [Pa.] Octob. 23d 1777

The Enemy are exerting every nerve to reduce the Forts on the Delaware viewing them as insurmountable Obstacles to their holding philadelphia, if they remain in our hands. Against that on Mud Island they have been carrying on their Operations with great activity and industry for many days but as yet without success. They also sent a considerable detachment across the Delaware Yesterday morning and in the course of the day to operate against that on Red Bank. It is probable from the State of the Latter, they will not attempt it by storm, but will try to gain it by an investiture. The importance of it to us is obvious, but unhappily our circumstances will not admit such Detachments to be sent from hence as will oblige the Enemy to raise the seige.
This constrains me to look to your State for all the assistance you can possibly afford. I have written to Genls Foreman & Newcomb on the subject, but the aids they can give will probably not be sufficient. If circumstances will permit, considering the situation of Affairs at the Northward, & here I wish you to throw all the weight you can into the same scale and that as early as possible. I have sent Colo. Fitzgerald who will lay before you a full state of matters with us, & my Sentiments upon

them which will enable you to form a Judgement of that line of conduct which you can pursue with the most propriety. To him I refer you. I am Dr Sir Yr Most Obt Sert

Go: W.


P.S. You will at once perceive the fatal consequences to the United States in General and to Jersey in particular should the Enemy be able to establish themselves in philadelphia & at Red Bank—Unfortunately, our views in most instances have been too much divided and the greater Object has been neglected in much less interesting pursuits. Could we unite & destroy Genl How’s Army, every part would be secure—but while we extend our force to protect every place—None will or can. therefore to defeat him demands the exertions of All—I wish the people were convinced of these important truths & would view matters as they ought.

